Management's Discussion and Analysis for the year ended May 31, 2012 MEDICURE INC. Message to Shareholders, September 2012 Medicure continues to focus on the sales and marketing of AGGRASTAT® and in the past year has expanded its investment in the product through clinical and other research activities. Net revenues for fiscal 2012 increased to $4.8 million from $3.6 million for the year ended May 31, 2011, driven by a $1.9 million sale of unfinished product during the year.Net sales of AGGRASTAT finished product for the year ended May 31, 2012 were $2.9 million, compared to $3.6 million for the year ended May 31, 2011.In addition to ongoing sales and marketing support for the product, the Company is also investing in a new regulatory, brand and life cycle management strategy for AGGRASTAT.This strategy includes the recently initiated “Shortened Aggrastat Versus Integrilin in Percutaneous Coronary Intervention” (SAVI-PCI) clinical trial. The Company also maintains a modest investment in other research and development activities, including the ongoing Phase II clinical trial of TARDOXAL for the treatment of Tardive Dyskinesia. Management continues to maintain cost control measures implemented over the past several quarters to conserve cash. On behalf of the Board, I want to thank our shareholders, stakeholders and employees for their continued support while we manage our business.We remain committed to creating value from which our shareholders and stakeholders can benefit. Yours sincerely, Albert D. Friesen, Ph.D Chairman and Chief Executive Officer - 1 - MEDICURE INC. Management's Discussion and Analysis The following management discussion and analysis (MD&A) is current to September 14, 2012 and should be read in conjunction with Medicure Inc.’s (Medicure or the Company) audited consolidated financial statements for the year ended May 31, 2012 which have been prepared under International Financial Reporting Standards (IFRS) and the Company's annual report on Form 20-F for the year ended May 31, 2012.The Company previously prepared its financial statements in accordance with Canadian generally accepted accounting principles (GAAP).For more information regarding the conversion to IFRS, see note 19 of the consolidated financial statements, which contains further information and a reconciliation of Medicure's previously reported financial information prepared under Canadian GAAP to IFRS.Except as otherwise noted, the financial information contained in this MD&A and in the consolidated financial statements has been prepared in accordance with IFRS. All amounts are expressed in Canadian dollars unless otherwise noted.Additional information regarding the Company is available on SEDAR at www.sedar.com and at the Company's website at www.medicure.com. FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking information as defined in applicable securities laws (referred to herein as “forward-looking statements”) that reflect the Company’s current expectations and projections about its future results. All statements other than statements of historical fact are forward-looking statements.Forward-looking statements are based on the current assumptions, estimates, analysis and opinions of management of the Company made in light of its experience and its perception of trends, current conditions and expected developments, as well as other factors which the Company believes to be relevant and reasonable in the circumstances. The Company uses words such as “believes,” “may,” “plan,” “will,” “estimate,” “continue,” “anticipates,” “intends,” “expects,” and similar expressions to identify forward-looking statements, which, by their very nature, are not guarantees of the Company’s future operational or financial performance, and are subject to risks and uncertainties, both known and unknown, as well as other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements. Specifically, this MD&A contains forward-looking statements regarding, but not limited to: · intention to sell and market its acute care cardiovascular drug, AGGRASTAT®(tirofiban hydrochloride) in the United States and its territories through the Company's U.S. subsidiary, Medicure Pharma Inc.; · intention to develop and implement clinical, regulatory and other plans to generate an increase in the value of AGGRASTAT; · intention to expand or otherwise improve the approved indications and/or dosing information contained within AGGRASTAT’s approved prescribing information; · intention to increase sales of AGGRASTAT; · intention to develop TARDOXALTM for neurological disorders; · intention to investigate and advance certain other product opportunities; · intention to obtain regulatory approval for the Company's products; · expectations with respect to the cost of the testing and commercialization of the Company's products; · sales and marketing strategy; · anticipated sources of revenue; · intentions regarding the protection of the Company's intellectual property; · business strategy; and · intention with respect to dividends. - 2 - MEDICURE INC. Management's Discussion and Analysis Inherent in forward-looking statements are known and unknown risks, uncertainties and other factors beyond the Company’s ability to predict or control that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements.Such risk factors include, among others, the Company’s future product revenues, stage of development, additional capital requirements, risks associated with the completion and timing of clinical trials and obtaining regulatory approval to market the Company’s products, the ability to protect its intellectual property, dependence upon collaborative partners, changes in government regulation or regulatory approval processes, and rapid technological change in the industry.These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements. Actual results and developments are likely to differ, and may differ materially, from those expressed or implied by the forward-looking statements contained in this MD&A. Such statements are based on a number of assumptions which may prove to be incorrect, including, but not limited to, assumptions about: · general business and economic conditions; · the impact of changes in Canadian-US dollar and other foreign exchange rates on the Company's revenues, costs and results; · the timing of the receipt of regulatory and governmental approvals for the Company's research and development projects; · the ability of the Company to continue as a going concern; · the availability of financing for the Company's commercial operations and/or research and development projects, or the availability of financing on reasonable terms; · results of current and future clinical trials; · the uncertainties associated with the acceptance and demand for new products; · clinical trials not being unreasonably delayed and expenses not increasing substantially; · government regulation not imposing requirements that significantly increase expenses or that delay or impede the Company's ability to bring new products to market; · the Company's ability to attract and retain skilled staff; · inaccuracies and deficiencies in the scientific understanding of the interaction and effects of pharmaceutical treatments when administered to humans; · market competition; · tax benefits and tax rates; and · the Company's ongoing relations with its employees and with its business partners. Although management of the Company believes that these forward-looking statements are based on reasonable assumptions, a number of factors could cause the actual results, performance or achievements of the Company to be materially different from the future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained in this MD&A [and any documents incorporated by reference herein] are expressly qualified by this cautionary statement. The Company cautions the reader that the foregoing list of important factors and assumptions is not exhaustive.Events or circumstances could cause actual results to differ materially from those estimated or projected and expressed in, or implied by, these forward-looking statements.The reader should also carefully consider the matters discussed under “Risk Factors” in this MD&A which provides for additional risks and uncertainties relating to the Company and its business. The Company undertakes no obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of factors, whether as a result of new information or future events or otherwise, other than as may be required by applicable legislation. - 3 - MEDICURE INC. Management's Discussion and Analysis Company Profile Medicure is a specialty pharmaceutical company engaged in the research, clinical development and commercialization of human therapeutics.The Company’s primary operating focus is on the sale and marketing of its acute care cardiovascular drug, AGGRASTAT(tirofiban hydrochloride) owned by its subsidiary, Medicure International, Inc. and distributed in the United States and its territories through the Company’s U.S. subsidiary, Medicure Pharma, Inc. The Company’s research and development program is primarily focused on developing and implementingnew regulatory, brand and life cycle management strategy for AGGRASTATand, secondly, on the clinical development of TARDOXAL for neurological disorders.The Company also continues to explore certain other product opportunities. Strategic changes made over the past year, coupled with focused capital conservation efforts, have assisted the Company in reducing its use of capital.The Company's ability to continue in operation for the foreseeable future remains dependent upon the effective execution of its business development and strategic plans. The ongoing focus of the Company and its primary asset of interest is AGGRASTAT.In parallel with the Company’s ongoing commitment to support the product, its valued customers and the continuing efforts of the commercial organization, the Company is in the process of developing and implementing a new regulatory, brand and life cycle management strategy for AGGRASTAT.The objective of this effort is to further expand AGGRASTAT’s share of, the US $330 million glycoprotein IIb/IIIa (GP IIb/IIIa) inhibitor market.GP IIb/IIIa inhibitors are injectable platelet inhibitors used to treat acute coronary syndromes and related conditions and procedures. To date, the Company has not generated sufficient cash flow from operations to fund ongoing operational requirements, debt service obligations and cash commitments.The Company has financed its operations principally through the net revenue received from the sale of AGGRASTAT, sale of its equity securities, the issue of warrants and stock options, interest on excess funds held and the issuance of debt.During fiscal 2012, on July 18, 2011, the Company’s previously existing long-term debt was settled as described in Note 8 to the accompanying financial statements. Based on management's current estimates and expected operating activities, sufficient financial resources exist to fund operations to the end of fiscal 2013.The Company’s future operations are dependent upon its ability to maintain or grow sales of AGGRASTAT, and/or secure additional capital, which may not be available under favourable terms, should these objectives not be achieved, the Company will have to consider additional strategic alternatives which may include, among other strategies, asset divestitures and/or monetization of certain intangibles. Recent Developments New Clinical Trial of AGGRASTAT: On May 10, 2012 the Company announced the commencement of enrolment in a new clinical trial of AGGRASTAT (tirofiban HCl) entitled “Shortened Aggrastat Versus Integrilin in Percutaneous Coronary Intervention” (SAVI-PCI). The Company had previously announced its plans for the new clinical trial on January 30, 2012. SAVI-PCI is a randomized, open-label study enrolling approximately 600 patients undergoing percutaneous coronary intervention (PCI) at sites across the United States.The study is designed to evaluate whether patients receiving the investigational, High-Dose Bolus (HDB) regimen of AGGRASTAT (25 mcg/kg bolus over 3 minutes) followed by an infusion of 0.15 mcg/kg/min for a shortened duration of 1 to 2 hours will have outcomes that are similar, or “non-inferior,” to patients receiving a 12 to 18 hour infusion of Integrilin® (eptifibatide) (Merck & Co., Inc.) at its FDA approved dosing regimen.The primary objective of SAVI-PCI is to demonstrate AGGRASTAT is non-inferior to Integrilin with respect to the composite endpoint of death, PCI-related myocardial infarction, urgent target vessel revascularization, or major bleeding within 48 hours following PCI or hospital discharge.The secondary objectives of this study include the assessment of safety as measured by the incidence of major bleeding.The first patient is anticipated to be enrolled during the second quarter of calendar 2012.The Principal Investigator for the study is Steven V. Manoukian, MD, Director of Cardiovascular Research at the Sarah Cannon Research Institute (SCRI).The AGGRASTAT dosing regimen and the treatment setting studied in the SAVI-PCI study have not been approved by the FDA. Both AGGRASTAT and Integrilin are reversible, small molecule GP IIb/IIIa inhibitors that have been shown in clinical trials to reduce the combined incidence of death and myocardial infarction in patients with unstable angina (UA) or non-ST elevation myocardial infarction (NSTEMI) undergoing cardiac catheterization when compared to heparin.These agents work by preventing the ability of platelets to aggregate together.These platelet aggregates – commonly known as blood clots - can result in a partial or complete blockage of the coronary artery if left untreated. - 4 - MEDICURE INC. Management's Discussion and Analysis Bleeding is a common adverse reaction associated with the use of GP IIb/IIIa inhibitors due to their unique ability to prevent and disaggregate blood clots.A patient’s risk of bleeding is an important factor when determining an optimal treatment approach and, in some cases, complicates or limits the use of these agents.With the SAVI-PCI study, the investigators will explore whether AGGRASTAT HDB plus a shortened infusion can reduce the risk of bleeding while maintaining comparable ischemic protection relative to the currently practiced 18 hour infusion of Integrilin.Other studies have indicated that shortening the infusion duration of GP IIb/IIIa inhibitors can potentially lead to a reduction in bleeding complications for patients undergoing PCI.It is important to note that bleeding complications have been linked to increased rates of other major complications and mortality, as well as increased overall cost of care. A goal of the SAVI-PCI study is to further optimize the safety, efficacy and efficiency of treatment used in the setting of PCI. Phase II Clinical Trial of Tardoxal: On January 23, 2012 the Company provided an update and announced the addition of a site in India for its ongoing Phase II Clinical Trial, TardoxalTM for the Treatment of Tardive Dyskinesia (TEND-TD). The Company has received approval from the Drug Controller General of India and has begun enrolment at the site. The trial is approved in the United States by the FDA, and in Canada, by the TPD, where sites are actively recruiting patients. The addition of the new trial site (Schizophrenia Research Foundation, Chennai, India) is expected to increase the rate of enrolment. Current enrolment is at 34 patients, with 40 total patients needed for a planned interim analysis.The results from the interim analysis are expected in September 2012. The Company has received FDA Fast Track designation for the clinical investigation of Tardoxal for the treatment of moderate to severe TD. Fast Track designation is designed to facilitate the development and expedite the review of new drugs that are intended to treat serious or life-threatening conditions and that demonstrate the potential to address unmet medical needs. Listing Elevated to Tier 2 of the TSX Venture Exchange: On October 24, 2011, the Company’s listing was elevated from the NEX board of the TSX–V to Tier 2 of the TSX-V. Appointment of Chief Financial Officer: On September 21, 2011, the Company appointed Mr. James Kinley, CA as Chief Financial Officer. Appointment of President and Chief Operating Officer: On July 25, 2011, the Company appointed Mr. Dawson Reimer as President and Chief Operating Officer. Debt settlement and related transactions: On July 18, 2011, the Company settled its long-term debt to Birmingham Associates Ltd. in exchange for; i) $4,750,000 in cash; ii) 32,640,043 common shares of the Company; and iii) a royalty on future AGGRASTAT sales until 2023.The royalty is based on four percent of the first $2,000,000 of quarterly AGGRASTAT sales and increases on sales exceeding that amount. In addition, the Company borrowed $5,000,000 from the Government of Manitoba, under the Manitoba Industrial Opportunities Program. The loan bears interest annually at the crown company borrowing rate and matures on July 1, 2016.The loan repayment schedule is interest only for the first 24 months, with blended principal and interest payments made monthly thereafter until maturity. The loan is secured by the Company's assets and guaranteed by the Company’s Chief Executive Officer, and entities controlled by the Chief Executive Officer. The Company issued 20,000,000 common shares of the Company in consideration for this guarantee to the Company’s Chief Executive Officer and entities controlled by the Chief Executive Officer.The Company relied on the financial hardship exemption from the minority approval requirement of Multilateral Instrument (MI) 61-101.Specifically, pursuant to MI 61-101, minority approval is not required for a related party transaction in the event of financial hardship in specified circumstances. Additionally, the Company renewed its consulting agreement with its Chief Executive Officer for a term of five years, at a rate of $180,000 annually. - 5 - MEDICURE INC. Management's Discussion and Analysis Stock options: On July 18, 2011, the Company issued 12,542,000 stock options under the Company's approved stock option plan to employees and consultants of the Company, including the chief executive officer and chief operating officer, at an exercise price of $0.10 per common share.The options vest immediately and expire after ten years. Sale of inventory: On July 6, 2011, the Company entered into an agreement with Iroko Cardio, LLC (“Iroko”) to advance AGGRASTAT in each of Medicure and Iroko's respective territories. Iroko owns rights to AGGRASTAT outside of the Company's territory. Under the terms of the agreement, the Company transferred to Iroko AGGRASTAT drug substance from inventory on hand and the rights to purchase additional quantities from a third party. In turn, Iroko paid Medicure International Inc. US$1,909,000 during fiscal 2012.In addition, Iroko made available to the Company certain analytical methods for testing of AGGRASTAT drug product and provided the Company the option to obtain certain data used by Iroko to obtain changes to the approved use of AGGRASTAT in Europe.If the Company had exercised its option to obtain the data and was successful in getting changes to the approved use of AGGRASTAT in the United States, Iroko would have been entitled to receive a royalty of up to US$3.5 million on future AGGRASTAT sales based on a percentage of sales.Subsequent to May 31, 2012, this option expired without the Company exercising its rights thereunder.As a result the Company has no ongoing or potential royalty obligation in connection with this agreement. Commercial: In fiscal 2007, the Company’s subsidiary, Medicure International, Inc., acquired the U.S. rights to its first commercial product, AGGRASTAT, in the United States and its territories (Puerto Rico, Virgin Islands, and Guam).AGGRASTAT, a glycoprotein GP IIb/IIIa receptor antagonist, is used for the treatment of acute coronary syndrome (ACS) including unstable angina, which is characterized by chest pain when one is at rest, and non-Q-wave myocardial infarction (MI).Under a contract with Medicure International, Inc., the Company’s subsidiary, Medicure Pharma, Inc., continues to support, market and distribute the product.Through a services agreement with Medicure Inc., work related to AGGRASTAT is conducted by home office staff in Winnipeg, Canada and a small number of third party contractors. Net revenue from the sale of finished AGGRASTAT products for the year ended May 31, 2012 decreased 21% over the net revenue for the year ended May 31, 2011.All of the Company’s sales are denominated in U.S. dollars.The decrease in revenues compared to the previous fiscal year corresponds with an overall decline in use of injectable antiplatelet drugs.It is also attributable to increases in discounts to customers and fluctuations in foreign exchange rates.The decrease may also reflect normal fluctuations in wholesale purchasing in the period.Although wholesale purchasing generally reflects hospital demand, it is also subject to fluctuations attributed to wholesaler inventory adjustments. Net revenues from unfinished products were $1.9 million due to the sale during the year ended May 31, 2012 of unfinished product to a European pharmaceutical company, Iroko, as described above.There were no similar sales of unfinished products during fiscal 2011. Going forward and contingent on sufficient finances being available, the Company intends to further expand revenue through strategic investments related to AGGRASTAT and the acquisition of other niche products that fit the commercial organization. At present the Company is not aware of any other glycoprotein IIb/IIIa inhibitors in mid to late stage clinical development.However, the choice and use of AGGRASTAT may be affected by the continued advancement of new antithrombotic and antiplatelet agents, including the recently approved oral antiplatelet agents, ticagrelor (Brilinta®) and prasugrel (Effient®).The potential future launch of generic versions of AGGRASTAT and/or of other competitive drugs is also expected to impact utilization of the Company’s drug. Many companies, including large pharmaceutical and biotechnology companies, are conducting development of products that are intended to address the same or a similar medical need.Many of these companies have much larger financial and other resources than the Company does, including those related to research and development, manufacturing, and sales and marketing.The Company also faces competition in recruiting scientific personnel from colleges, universities, agencies, and research organizations who seek patent protection and licensing agreements for the technologies they develop. - 6 - MEDICURE INC. Management's Discussion and Analysis The Company is primarily focusing on: · Maintaining and Growing AGGRASTAT sales in the United States. The Company is working to expand sales of AGGRASTAT in the United States.The present market for GP IIb/IIIa inhibitors, of which AGGRASTAT is one of three agents, is approximately $330 million per year (2012). At present AGGRASTAT has less than 2% of this market. The use of AGGRASTAT is recommended by the AHA and ACC Guidelines for the treatment of ACS. AGGRASTAT has been shown, in several clinical trials, to reduce mortality and/or morbidity (myocardial infarction) post ACS by as much as 40%. · The development and implementation of a new regulatory, brand and clinical strategy for AGGRASTAT: As stated previously, the Company’s primary ongoing Research and Development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT. One important aspect of the strategy is the Company’s efforts to expand and modify the product label. The recently initiated SAVI-PCI trial is intended to generate additional clinical data on this experimental approach to using AGGRASTAT which may in the future help support other investments aimed at expanding the approved dosing regimen and the treatment setting for the Product. The SAVI-PCI study is not expected nor intended to be sufficient to support FDA approval of the AGGRASTAT dosing regimen and the treatment setting used in SAVI-PCI. The Company also wishes to obtain, and is conducting work to obtain, approvals from the FDA to expand or otherwise improve the approved indications and/or dosing information contained within AGGRASTAT’s prescribing information. As at the date hereof, no request for such a change has been submitted to the FDA. Any such change is dependent upon review and approval by the FDA and may necessitate substantial regulatory filing fees. Clinical development activities would also require substantial financial resources to conduct. While the Company believes that it will be able to implement a relatively low cost clinical, product and regulatory strategy, it requires additional resources to conduct all aspects of this plan. The Company is working to advance this program with the modest capital investment that it can make from its available cash resources. · The development of TARDOXAL for Tardive Dyskinesia and other neurological indications. The Company is focusing initially on these markets because of preclinical and clinical evidence supporting the product’s safety and potential efficacy in these applications. It is the Company’s intention to secure a partnership with a large pharmaceutical company for commercialization of TARDOXAL or other products that it may from time to time develop.Such a partnership would provide funding for clinical development, add experience to the product development process and provide market positioning expertise.No formal agreement or letter of intent has been entered into by the Company as of the date hereof. Research and Development: The Company’s research and development activities are predominantly conducted by its subsidiary, Medicure International, Inc. The primary ongoing research and development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT.The extent to which the Company is able to invest in this plan is dependent upon the availability of sufficient finances. On May 10, 2012 the Company announced the commencement of enrolment in a new clinical trial of AGGRASTAT entitled “Shortened Aggrastat Versus Integrilin in Percutaneous Coronary Intervention” (SAVI-PCI).SAVI-PCI is a randomized, open-label study enrolling approximately 600 patients undergoing percutaneous coronary intervention (PCI) at sites across the United States.The study is designed to evaluate whether patients receiving the investigational, High-Dose Bolus (HDB) regimen of AGGRASTAT (25 mcg/kg bolus over 3 minutes) followed by an infusion of 0.15 mcg/kg/min for a shortened duration of 1 to 2 hours will have outcomes that are similar, or “non-inferior,” to patients receiving a 12 to 18 hour infusion of Integrilin® (eptifibatide) (Merck & Co., Inc.) at its FDA approved dosing regimen.The primary objective of SAVI-PCI is to demonstrate AGGRASTAT is non-inferior to Integrilin with respect to the composite endpoint of death, PCI-related myocardial infarction, urgent target vessel revascularization, or major bleeding within 48 hours following PCI or hospital discharge.The secondary objectives of this study include the assessment of safety as measured by the incidence of major bleeding.The first patient is anticipated to be enrolled during the second quarter of calendar 2012.The Principal Investigator for the study is Steven V. Manoukian, MD, Director of Cardiovascular Research at the Sarah Cannon Research Institute (SCRI). - 7 - MEDICURE INC. Management's Discussion and Analysis The AGGRASTAT dosing regimen and the treatment setting studied in the SAVI-PCI study have not been approved by the FDA.The study is intended to generate additional clinical data on this experimental approach to using AGGRASTAT which may in the future help support other investments aimed at expanding the approved dosing regimen and the treatment setting for the Product.In this way, SAVI-PCI is a component of the Company’s ongoing investment in the regulatory, brand and life cycle management strategy for the Product.The SAVI-PCI study is not expected nor intended to be sufficient to support FDA approval of the AGGRASTAT dosing regimen and the treatment setting used in SAVI-PCI. The Company is also exploring other experimental uses and dosing approaches related to AGGRASTAT. The Company’s primary, non-AGGRASTAT research and development activity is TARDOXAL for the treatment of Tardive Dyskinesia (“TD”).This program evolved from Medicure’s extensive clinical experience with MC-1, a naturally occurring small molecule, for cardiovascular conditions.A modest amount of capital is being used for an ongoing Phase II clinical study of TARDOXALTM, entitled Tardoxal for the Treatment of Tardive Dyskinesia (TEND-TD). The following table summarizes the Company’s research and development programs, their therapeutic focus and their stage of development. Product Candidate Therapeutic focus
